Citation Nr: 1812143	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  07-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain prior to October 3, 2017; and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965 and from September 1969 to September 1970. He also served a period of active duty for training (ADT) with the Oklahoma Army National Guard (ARNG) from January 1975 to March 1985, with periods of inactive duty for training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which increased the Veteran's lumbar spine disability from 10 to 20 percent, effective January 20, 2006. Jurisdiction of the claim was subsequently transferred to the Muskogee, Oklahoma, RO. In a November 2017 rating decision, the RO increased the Veteran's lumbar spine disability from 20 percent to 40 percent, effective October 3, 2017. Although these increases represent a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2009, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ). A transcript of the hearing has been associated with the record. 

The Board remanded this issue for additional development in February 2010 and July 2013.

In July 2015, the Board denied the claim. Subsequently, the Veteran appealed the decision to the Court. In a January 2017 Memorandum Decision, the Court vacated and remanded this issue to the Board for further development consistent with an order from the Court. Consistent with the Court's order, the Board remanded this issue for further development in July 2017. As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Prior to October 3, 2017, the Veteran's compression fracture, L1 vertebra, with chronic lumbar strain has been manifested by no greater than chronic low back pain and stiffness without ankylosis, incapacitating episodes or forward flexion of the thoracolumbar spine 30 degrees or less.

2. From October 3, 2017, the Veteran's compression fracture, L1 vertebra, with chronic lumbar strain has been manifested with forward flexion of 20 degrees without evidence of ankylosis in his spine.


CONCLUSIONS OF LAW

1. Prior to October 3, 2017, the criteria for a disability evaluation in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. From October 3, 2017, the criteria for a disability evaluation in excess of 40 percent for compression fracture, L1 vertebra, with chronic lumbar strain have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, DC 5237 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A March 2006 letter informed the Veteran of the evidence necessary to substantiate a claim of entitlement to an increased disability rating for his lumbar spine disorder.  

The record contains the Veteran's service and post-service treatment records, including ACDUTRA personnel and treatment reports, as well as several VA examination reports from 2006, 2010 and 2014.  The record also contains the Veteran's statements and a transcript of his Board hearing testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claims that have not already been obtained and associated with the record.  

The Board notes that the Court vacated the July 2015 Board decision based on an inadequate VA orthopedic examination.  VA provided the Veteran with a new VA orthopedic examination in October 2017.  The Board finds that the October 2017 examination is adequate for adjudication.  The examination report contained evidence of repetitive range of motion testing, discussion of contributing factors of pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time, and a discussion of functional loss caused by flare-ups of the Veteran's lumbar disorder. See DeLuca v. Brown, 8 Vet. App. 202 (1995); Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Thus, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims and the claims may be adjudicated based on the current record.

II. Increased Ratings Generally

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes (DCs) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2017).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.

The schedular rating criteria also provides for rating by analogy based on similar functions, anatomical location, and symptomatology.  See 38 C.F.R. § 4.20 (2017) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).

The rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

Pertinent to this case, in rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. I n Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.  As noted above, the most recent VA examination of the back in October 2017 is responsive to the guidance provided in Correia and Sharp, and is adequate in that regard.  

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Back Disability Prior to October 3, 2017.

Prior to October 3, 2017, the Veteran's lumbar spine disability has been rated 20 percent under DC 5237, lumbosacral or cervical strain.

Spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless rated under DC 5243 which is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a.

A 30 percent rating is warranted when forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. Id.

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.

A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

A 60 percent rating is warranted when there incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

The notes for rating intervertebral disc syndrome under this regulation state as follows: Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's private treatment records from April 2010 show that the Veteran was seen for back pain.  The Veteran reported pain that comes and goes.  His physician reported that his April 2010 magnetic resonance imaging (MRI) looked great and his disks were very well maintained.  The physician further noted that his back pain was not constant.

The Veteran underwent an April 2006 VA spine examination.  The Veteran reported that he was experiencing pain and stiffness in the low back with occasional pain in the left forefoot.  He denied flare-ups or additional limitation of motion or functional impairment.  He also denied bladder or bowel problems, back surgery or periods of incapacitation.  During the physical examination, posture and gait were within normal limits.  There was no weakness or muscle spasm, but mild tenderness at the L5-S1 area.  Reflexes were normal and symmetrical bilaterally.  Range of motion of the thoracolumbar spine in forward flexion was to 85 degrees, with pain beginning at 60 degrees; extension to 25 degrees, with pain beginning at 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 50 degrees; the Veteran reported no pain during lateral flexion and rotation motion.  The combined range of motion was 270 degrees.  There was no limitation of motion due to pain, weakness, fatigue or repetitive use, and no incoordination. X-rays revealed degenerative changes. The diagnosis was healed compression fracture of L1 vertebra, mild degenerative joint disease of the lumbosacral spine with 0 to mild functional loss due to pain.

The Veteran underwent another VA examination in May 2010. The Veteran reported flare-ups every 1-2 months, he stated he could not perform any activities of daily living.  Upon physical examination, the Veteran had an antalgic gait.  There was no ankylosis of the thoracolumbar spine, and no spasm, atrophy, guarding, pain with motion or weakness, although there was tenderness to palpation over the thoracic spine.  A detailed sensory examination revealed normal findings.  Range of motion in forward flexion was to 50 degrees; extension was to 20 degrees; left lateral flexion was to 15 degrees; left lateral rotation was to 20 degrees; right lateral flexion was to 20 degrees; and right lateral rotation was to 20 degrees; all ranges of motion caused pain.  The combined range of motion was 145 degrees.  An x-ray revealed no significant spinal changes since the April 2006 examination.  

The Veteran underwent another VA examination in March 2014.  The Veteran complained of continuous low back pain radiating to the outside of the right leg and groin area after standing 10-15 minutes, as well as pain upon bending or twisting.  On physical examination, his posture was within normal limits, but his gait was antalgic.  Range of motion for forward flexion was to 80 degrees, with pain beginning at 60 degrees; extension was to 25 degrees, with pain beginning at 15 degrees; right lateral flexion was to 25 degrees, with pain beginning at 20 degrees; left lateral flexion was to 25 degrees, with pain beginning at 20 degrees; right lateral rotation was to 15 degrees, with pain beginning at 10 degrees; left lateral rotation was to 15 degrees, with pain beginning at 10 degrees; the combined range of motion was 185 degrees.  He was able to perform repetitive testing with no loss of range of motion, but there were contributing factors of pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  There was no localized tenderness or pain to palpation of the thoracolumbar spine and no guarding or muscle spasm.  He was also found to have intervertebral disc syndrome, but with less than one week of incapacitating episodes during the previous 12-month period.  The Veteran reported occasional use of a cane for ambulation.  The examiner further noted that the degree of range of motion loss during pain on use or flare-ups was approximately an additional 10 degrees in flexion.

The Board finds that for the pertinent time period, the manifestations of the Veteran's compression fracture, L1 vertebra, with chronic lumbar strain more closely approximate the criteria of the current 20 percent rating.  In this regard, as noted above, although the Veteran reported that he was experiencing increased pain, during the March 2014 VA examination, his range of motion of the thoracolumbar spine in forward flexion increased from 50 to 80 degrees since the May 2010 spine examination.  In addition the examiner opined that, during pain on use or flare-ups, there was an additional 10 degrees loss of motion in flexion that would result in forward flexion of 70 degrees, still above the criteria for a 40 percent disability rating under DC 5237.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain and functional impairment.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While the Veteran's degree of range of motion loss decreased due to pain on repetitive use or flare-ups was approximately an additional 10 degrees in flexion, the decrease in range of motion is still contemplated in the 20 percent disability rating.  Further, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent evaluations, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

Moreover, although the VA examiner opined that the Veteran had intervertebral disc syndrome, he stated that he had incapacitating episodes of less than one week over the previous 12-month period.  Also, there was no prescribed bedrest by a physician during that period.  As such, a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 (degenerative arthritis of the spine); and DC 5243 (intervertebral disc syndrome).  However, review of the medical evidence of record demonstrates that the only other diagnostic code applicable to the Veteran's low back disability is DC 5235, vertebral fracture or dislocation.  However, an additional disability rating under this diagnostic code would result in pyramiding which is not permitted.  Moreover, as the diagnostic criteria for vertebral fracture of dislocation are the same as for lumbosacral or cervical strain under DC 5237, an increased disability evaluation under DC 5235 is not warranted.

In summary, the Board concludes that, prior to October 4, 2017, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain. As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
  
III. Back Disability from October 3, 2017.

From October 3, 2017, the Veteran's lumbar spine disability has been rated 40 percent under DC 5237, lumbosacral or cervical strain.

The Veteran underwent a VA spine examination in October 2017. The Veteran reported constant pain in his back if he did not take pain medication.  The Veteran reported that on a normal day without a flare-up, he is unable to lift or carry more than ten pounds and unable to walk more than a quarter block before he had to rest due to back pain.  The Veteran stated he was unable to lean forward while standing.  The Veteran reported pain related to flare-ups, which occur after he does activities such as vacuuming his daughter's swimming pool or reaching down to pick up his granddaughter.  The Veteran related that he had flare-ups lasting one to two days and that during flare-ups there was significantly more severe pain.  The Veteran stated that during flare-ups he had difficulty getting out of bed and could not sit up.  The Veteran had a range of motion of 0 to 40 degrees of forward flexion; 0 to 15 degrees of extension; 0 to 15 degrees of right lateral flexion; 0 to 15 of left lateral flexion; 0 to 20 right lateral rotation; and 0 to 20 degrees left lateral rotation. The examiner found that the range of motion caused functional loss which did not allow the Veteran to bend forward to retrieve objects from low areas.  The examiner found that pain noted on the examination.  Upon repetitive use testing the Veteran had a range of motion of 0 to 20 degrees of forward flexion; 0 to 10 degrees of extension; 0 to 15 degrees of right lateral flexion; 0 to 15 of left lateral flexion; 
0 to 15 right lateral rotation; and 0 to 15 degrees left lateral rotation.  The examiner found that pain limited the Veteran's functional ability with repeated us over time.  The examiner indicated that pain during a flare-up significantly limited the functional ability with flare-ups.  The examiner determined the range of motion during a flare-up was 0 to 20 degrees for forward flexion; 0 to 10 degrees of extension; 0 to 15 degrees of right lateral flexion; 0 to 15 of left lateral flexion; 
0 to 15 right lateral rotation; and 0 to 15 degrees left lateral rotation.  The examiner noted that a certain amount of conjecture was required to determine limitation of motion during flare-ups or after repeated use.  The examiner opined that the Veteran was a credible witness to his own limitation during flare-ups and the limitations on examination after repetitive movements were reasonable representations of the Veteran's limitations after repeated use during daily activities.  The examiner found that the Veteran had guarding which did not result in abnormal gait or abnormal spinal contour.  The examiner stated that additional factors contributing to the Veteran's disability included disturbance of locomotion, interference with sitting, and interference with standing.  The examiner found that the Veteran did not have ankylosis of the spine.  The examiner also found that the Veteran had IVDS, but the Veteran did not have episodes of acute signs and symptoms due to IVDS that required prescribe bed rest by physician and treatment by a physician in the past 12 months.  The examiner found that the Veteran used an assistive device of a walking stick.  The examiner noted that the Veteran's back disability impacted his ability to work, specifically limiting the Veteran's walking, standing, climbing, bending, lifting, and carrying.  The examiner found that was evidence of pain on active range of motion testing and pain when the joint was used in weight bearing.  The examiner noted that passive range of motion testing could not be performed or was not medically appropriate. The examiner noted that evidence of pain on non-weight bearing could not be performed or was not medically appropriate.

As noted above a 50 percent disability rating under DC 5237 requires unfavorable ankylosis of the entire thoracolumbar spine.  The Board finds that from 
October 3, 2017 the Veteran did not have ankylosis of the spine.  Therefore, a 50 percent disability rating under DC 5237 is not warranted.  In addition the guidance in Correia and DeLuca as well as the regulations that those cases interpret is meant to ensure that Veterans are compensated at the actual levels of disability that their conditions manifest during active phases of their conditions after repeated use, during flare ups, on weight bearing or non-weight bearing conditions, or other circumstances.  Correia, 28 Vet. App. 158; DeLuca, 8 Vet. App. 202.  The Board notes that the Veteran had complaints of difficulty bending to do dishes and picking up his grandchild during a flare-up.  However, this evidence does not demonstrate that Veteran's limitation in bending is unfavorable ankylosis of the entire thoracolumbar spine.  Further, the October 2017 examiner opined that Veteran's would have a range of motion (although limited) during flare-ups and repetitive use.   

Moreover, the Veteran's diagnosed IVDS does not meet the next highest possible rating of 60 percent.  As noted above a 60 percent rating under DC 5243 requires incapacitating episodes which last at least 6 weeks.  There is no evidence in the record that demonstrate that Veteran had incapacitating episodes that lasted 6 weeks.  Therefore, a 60 percent disability rating is under 5243 is not warranted. 

The remaining DCs under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 (degenerative arthritis of the spine); and DC 5243 (intervertebral disc syndrome).  However, a review of the medical evidence of record demonstrates that the only other diagnostic code applicable to the Veteran's low back disability is DC 5235, vertebral fracture or dislocation. However, an additional disability rating under this diagnostic code would result in pyramiding.  Moreover, as the DC for vertebral fracture of dislocation is the same as for lumbosacral or cervical strain under DC 5237, an increased disability evaluation under DC 5235 is not warranted.  

In summary, the Board concludes that, from to October 4, 2017, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 40 percent for compression fracture, L1 vertebra, with chronic lumbar strain. As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application. See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a disability rating in excess of 20 percent for a compression fracture, L1 vertebra, with chronic lumbar strain, prior to October 3, 2017, is denied.

Entitlement to a disability rating in excess of 40 percent for a compression fracture, L1 vertebra, with chronic lumbar strain, from October 3, 2017, is denied.




____________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


